ACCEPTED
                                                                 04-13-00338-CR & 04-13-00339-CR
                                                                     FOURTH COURT OF APPEALS
                                                                           SAN ANTONIO, TEXAS
                                                                           12/30/2014 6:22:25 PM
                                                                                   KEITH HOTTLE
                                                                                          CLERK

                     CAUSE NOS. 04-13-00339-CR

          IN THE FOURTH COURT OF APPEALS OF TEXAS
                                                FILED IN
                                                   4th COURT OF APPEALS
                                                    SAN ANTONIO, TEXAS
__________________________________________________________________
                                                   12/30/2014 6:22:25 PM
                                                       KEITH E. HOTTLE
    APPEAL OF A JUDGMENT IN TRIAL CAUSE NOS. 11-CRS-272     Clerk


  FROM THE 229TH DISTRICT COURT OF STARR COUNTY, TEXAS
            PRESIDING JUDGE HON. ANA LISA GARZA
__________________________________________________________________

               ELIAS ESEQUIEL VASQUEZ, Appellant

                                 VS.

                   THE STATE OF TEXAS, Appellee

__________________________________________________________________

         APPELLANT’S MOTION FOR EXTENSION OF TIME
              TO FILE MOTION FOR REHEARING

_________________________________________________________________

                                       Respectfully submitted,

                                       Victoria Guerra
                                       320 w. Pecan Blvd.
                                       McAllen, Texas 78501
                                       (956) 618-2609
                                       (956) 618-2553 (fax)
                                       State Bar Number: 08578900
                                       Appellant’s Attorney




ORAL ARGUMENT REQUESTED
MAY IT PLEASE THE COURT:

      COMES NOW Elias Esequiel Vasquez, appellant in the above cause, by and

through his court appointed appellate attorney of record Victoria Guerra, and files

this motion for extension of time to file motion for rehearing and would show this

Court the following:

      The Undersigned is accustomed to receiving notices through the electronic

filing system in this case. Through the pendency of this case, the Undersigned

would receive this Court’s notices through the electronic filing system and through

U.S. Mail. However, when this Court issued its judgment on December 10, 2014,

the Undersigned never received it via the electronic filing system. Rather, this

Court’s orders were sent via U.S. Mail to the Undersigned at her office address:

320 W. Pecan Blvd., McAllen, TX 78501.

      The Undersigned relocated to 3219 N. McColl Rd., McAllen, Texas 78501

in mid-November. The Undersigned is slowly informing all contacts of her change

of address and probably did not inform this Court because the main source of

communication that the Undersigned relies on from this Court is through the

electronic filing system. However, the Undersigned never received this Court’s

order and judgments through the electronic filing system. Rather, it was not until

this day, December 30, 2014 that the Undersigned received the judgments and

orders of this court as they pertain to this case.
        In addition to the foregoing, almost all of the Undersigned’s work time has

been tied up with the appeal of Chakravarthy v. State, appellate cause number 13-

14-00086-CR which was due on December 22, 2014. However, an incomplete

clerk’s record was discovered by the Undersigned and additional time was sought

to file a complete and compliant brief.

        In addition to the foregoing, the Undersigned was sick with an upper

respiratory infection during the week of December 18-22, 2014 which prevented

her from accomplishing much work during those days.

        Further, the Undersigned has today mailed to appellant a copy of this

Court’s orders and judgments and is awaiting a response from him as to whether he

wishes to further appeal.

        Appellant seeks 30-days to file his motion for rehearing. If granted, the

motion for rehearing would be due on January 9, 2015. Appellant seeks this

motion for extension of time to file his motion for rehearing for good cause, and

not to unnecessarily delay this case. This is the first extension that the appellant

has sought to file his motion for rehearing. It was originally due on December 24,

2015.

        WHEREFORE, appellant seeks until January 9, 2015 to file his motion for

rehearing.
                                   Respectfully submitted,

                                   Law Office of Victoria Guerra
                                   320 W. Pecan Blvd.
                                   McAllen, Texas 78501
                                   (956) 618-2609
                                   (956) 618-2553 (facsimile)

                             By:   /s/ Victoria Guerra
                                   Victoria Guerra
                                   State Bar Number: 0857900
                                   Appellate Attorney for Appellant

                      CERTIFICATE OF SERVICE

     On this 30th day December, 2014, the undersigned delivered a copy of the

foregoing Appellant’s brief to Appellee’s Counsel John Olson via email:

jaolson_ccda@yahoo.com

                                         /s/ Victoria Guerra
                                         Victoria Guerra
                    CERTIFICATION OF COMPLIANCE

       In compliance with TRAP 9.4(i)(3), the undersigned certifies that the

number of words in this brief, excluding those motion listed in Rule 9.4(i)(l), is

608.

       30th day of December, 2014.

                                            /s/ Victoria Guerra
                                            Victoria Guerra